Proceeding by a landlord pursuant to article 78 of the Civil Practice Act to review a determination of the State Rent Administrator which (a) dismissed petitioner’s protest against a notice of the local rent administrator (which notice stated that a proceeding was being commenced to establish the maximum rent, services and space of the subject accommodations) upon the ground that such a notice is not pro-testable; (b) affirmed an order of the local rent administrator determining that the premises are being used residentially and come under the rent regulations and fixing the maximum rent therefor, and (e) denied petitioner’s protest *1112against said order. Petitioner appeals from an order of the Special Term denying the petition and dismissing the proceeding. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Mac Crate, Schmidt and Murphy, JJ.